Citation Nr: 0312026	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-48 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cerebral hemorrhage as 
a result of VA medical treatment in March 1994.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, 
attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971, and from April 1980 to April 1986.  

This appeal initially arose from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In a decision dated in December 
1999, the Board of Veterans' Appeals (Board) held that the 
veteran was not entitled to compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a cerebral hemorrhage 
as a result of VA medical treatment in March 1994.  The 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  

In a December 2000 brief, the veteran contended that a remand 
was required because the Board's decision failed to provide 
adequate reasons and bases.  In January 2001, the Secretary 
of VA submitted a brief contending a remand was required 
because of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In 
a reply brief, the veteran agreed that vacating and remanding 
were appropriate, but argued that the Court should first 
decide the issues presented in his appeal before remanding.  

In a March 2001 order, the Court vacated the Board's December 
1999 decision and remanded it for readjudication.  The Court 
specifically stated that it was not ordering the Board to 
address the deficiencies asserted by the veteran, or to 
limits its readjudication to matters addressed by the 
Secretary.  In an August 2001 order, the Court denied the 
veteran's motions for reconsideration and a panel decision.  
The United States Court of Appeals for the Federal Circuit 
dismissed the veteran's appeal of the denial of 
reconsideration in May 2002.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the veteran 
suffered additional disability as a result of VA treatment of 
a cerebral hemorrhage in March 1994.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a cerebral hemorrhage as a result of VA medical 
treatment in March 1994 is warranted.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Turning to the veteran's contentions, he asserts, in essence, 
that VA failed to properly diagnose and treat his cerebral 
hemorrhage in March 1994, when he was evaluated in a VA 
medical center.  He specifically contends that a VA emergency 
room physician misread blood alcohol test results and 
attributed to his symptoms to alcohol intoxication rather 
than what was in fact a stroke, which resulted in additional 
bleeding from his cerebral hemorrhage from the evening of 
March 7, 1994 to the afternoon of March 9, 1994, causing 
additional brain damage. 

The medical evidence in this veteran's case reflects that on 
March 7, 1994, while he was a resident at a VA domiciliary, a 
VA health technician noted him to have a "possible petit mal 
seizure" with inability to maintain balance, sweating, 
vomiting, and slurred speech.  He was taken to a VA hospital 
emergency room.  The examining physician noted that the 
veteran had difficulty communicating, abnormal gait, and no 
focal neurologic signs, and diagnosed alcohol abuse.  Alcohol 
level was recorded as 5.4.  The veteran was then returned to 
the VA domiciliary.

The next day, the veteran was examined by health technicians, 
who noted that he appeared to still be under the influence of 
drugs or alcohol, had difficulty communicating, and was 
unable to ambulate.  The veteran missed two appointments with 
a treatment team, and was found to be in his room in bed, 
unable to speak any understandable speech, with unsteady 
gait, and was transferred to the emergency room.  At the 
emergency room, a CT scan of the head showed an acute left 
temporal intracerebral hematoma.

On March 9, 1994, the veteran was transferred to the VA 
medical center's  neurosurgery department, where he was found 
upon admission to be stable but drowsy with receptive aphasia 
and bilateral upper motor neuron signs.  An angiogram the 
following day revealed a large left middle cerebral artery 
aneurysm, and on March 11, 1994 the veteran underwent a 
clipping of the aneurysm, without complications.  The aphasia 
remained a permanent disability, and the records also reflect 
some personality changes with inappropriate affect, poor 
decision-making and hyperreligiosity.  The veteran has been 
determined to be permanently and totally disabled.

The Board notes that the evidence of record contains four 
opinions as to whether the VA medical staff should have 
diagnosed the veteran with cerebral hemorrhage on March 7, 
1994; and if so, whether such failure resulted in additional 
disability.  

In an August 1997 report, based on a review of the claims 
file but not a current physical examination, a reviewing VA 
physician observed that on March 7, prior to being taken to 
the emergency room, the veteran was noted to have an 
inability to maintain balance, sweating, vomiting and slurred 
speech.  On March 9, 1994, the veteran missed an appointment 
and was noted to be unable to speak any understandable 
speech.  The VA physician provided the opinion that "the 
[intracranial] diagnosis should have been made by the 
emergency room on March 7, 1994.  The patient had a blood 
alcohol level of only 5.4 which could not explain his altered 
mental status, language difficulty, and gait dysfunction."  
The VA physician also offered the opinion that it was 
"impossible to say if there is any more disability due to 
delayed treatment.  There is no evidence of any progression 
past that date nor was there any deterioration in the 
patient's neurologic status from 3/9/94 to 3/11/94....  We feel 
the majority of neurologic defects probably occurred at the 
time of the acute aneurysm rupture on 3/7/94."

Second, an August 1999 VHA medical opinion by a VA 
neurosurgeon, based upon a review of the evidence of record 
at the time but not including the private January 1998 report 
or the private April 2003 report discussed below, resulted in 
the following medical conclusions: all the neurological 
deficit appeared at the time of the intracranial aneurysm 
rupture on March 7, 1994; the veteran had an unchanged 
condition until surgery on March 11, 1994; the delay in 
diagnosis until March 1994 was due to the impression of the 
initial emergency room team that the veteran's altered 
condition was nonfocal and could be explained by the 
increased alcohol serum level, in spite of the marked speech 
disturbance; a majority of patients with ruptured 
intracranial aneurysms at home will not survive even the 
transportation to the hospital and many may have poor 
postoperative progress; and the delay of the recognition and 
treatment of the veteran's aneurysmal rupture might have had 
a bearing on the evolving arterial vasospasm.  The VA 
neurosurgeon concluded with the medical opinion that "the 
residual neurological deficit of [the veteran] results from 
the initial rupture of the aneurysm, and an earlier 
diagnosis, though much preferable, would have not resulted in 
a better outcome."

Third, in a January 1998 report, based on a review of the 
veteran's claims file and results of current physical 
examination, a private physician set forth his assessments 
that there was evidence that the veteran "did progress in 
disability in the delay between initial presentation on March 
7 and diagnosis on March 9"; "possible etiologies included 
further hemorrhage, vasospasm, or cerebral edema"; 
"[p]otential to avoid such progression was available with the 
initial presentation"; "there is indication that early 
neurosurgical intervention (within the first 24 hours) 
significantly improves long term morbidity and mortality"; 
and the veteran "may have also benefited from early 
management of cerebral edema and use of medications to 
prevent vasospasm."

Fourth, in an April 2003 report, based on a review of the 
veteran's claims file and results of current physical 
examination, a private neurological surgeon stated that it 
was his "opinion with a reasonable degree of medical 
certainty and probability that the delay in [the veteran's] 
treatment and the progression of the neurological deficit, 
resulted in additional disability which effects (sic) 
primarily his language and communication abilities, his 
cognitive impairment and his locomotion."  

Turning to the relevant law, Title 38, United States Code § 
1151 provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
or death by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as 
the veteran filed his claim prior to October 1, 1997, the 
only issue before the Board is whether the veteran has 
additional residuals of a cerebral hemorrhage as a result of 
VA treatment, or failure to diagnose and promptly treat, in 
March 1994.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2002).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment. 38 C.F.R. § 3.358(c)(1) and (2).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran. "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered.  38 C.F.R. § 3.358(c)(3).

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a cerebral hemorrhage as a result of VA medical 
treatment in March 1994.  

The Board recognizes that the record contains competent 
evidence against the veteran's claim.  However, the 
unfavorable VA opinions, unlike the two private opinions, 
were not preceded by an examination of the veteran.  
Moreover, the April 2003 opinion was based on a review of the 
entire medical record, including both  VA opinions.  Both 
private opinions were well supported by a rationale with 
specific citation to the clinical record.  In light of the 
foregoing, the Board finds that the weight of the evidence 
supports the veteran's claim that he incurred additional 
disability as a result of VA's failure to initially diagnose 
and promptly treat a cerebral hemorrhage.  Accordingly,  
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for residuals of a cerebral hemorrhage as 
a result of VA medical treatment in March 1994, is warranted.    

	
ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cerebral hemorrhage as 
a result of VA medical treatment in March 1994 is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

